                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 MARCUS D. POLK,

         Plaintiff,                                Case No. 3:20-cv-00069

 v.                                                Judge Eli J. Richardson
                                                   Magistrate Judge Alistair E. Newbern
 TONY PARKER et al.,

         Defendants.


                                   MEMORANDUM ORDER

         This civil rights action brought under 42 U.S.C. § 1983 arises from pro se Plaintiff Marcus

D. Polk’s incarceration at the Trousdale Turner Correctional Center (TTCC) in Hartsville,

Tennessee. (Doc. No. 23.) Polk, who proceeds in forma pauperis, asserts Eighth Amendment

claims against Defendants Tennessee Department of Corrections Commissioner Tony Parker;

Corrections Officer Alexa Hawkins; TTCC Chief of Security Rubenard Risper; former TTCC

Warden Russell Washburn; former TTCC Associate Warden Yolanda Pittman; and CoreCivic, the

private corporation that operates TTCC.

         Parker moved to dismiss Polk’s complaint against him under Federal Rule of Civil

Procedure 12(b)(6). (Doc. No. 38.) Polk then asked the Court for leave to amend his complaint to

assert a claim against Corrections Officer Madalyn Huff in place of Hawkins. (Doc. No. 56) and

filed a number of discovery-related motions, including two motions to compel discovery (Doc.

Nos. 44, 74), two motions requesting a telephone conference (Doc. Nos. 59, 65), and a motion to

extend the deadline for completing discovery (Doc. No. 61). For the reasons that follow, Polk’s

motion to amend the complaint (Doc. No. 56) will be granted, Parker’s motion to dismiss (Doc.




      Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 1 of 10 PageID #: 625
     No. 38) will be administratively terminated, and Polk’s discovery-related motions (Doc. Nos. 44,

  59, 61, 65, 74) will be denied.

I.          Relevant Background

            Polk initiated this action on January 23, 2020, by filing a complaint alleging that, on June

  19, 2019, two inmates from another TTCC housing unit entered his cell, stabbed him twelve times,

  and robbed him. (Doc. No. 1.) TTCC had a wristband policy to ensure that inmates remained in

 their assigned units, but Polk alleges that the corrections officer on duty, whom he believed to be

 Hawkins, allowed the inmates to enter his housing unit without stopping or questioning them. (Id.)

  He also claims that Hawkins did not respond to his repeated attempts to summon help by using the

  emergency call button. (Id.) Eventually, Polk’s cellmate got Hawkins’s attention, and Polk was

  taken to a medical clinic for treatment. (Id.) Polk’s complaint named Parker, Hawkins, Risper,

 Washburn, and Pittman as defendants. (Id.)

            On February 3, 2020, the Court screened Polk’s complaint under 28 U.S.C. § 1915(e)(2)

 and found that Polk had stated colorable Eighth Amendment claims against Hawkins and Risper

 in their individual capacities. (Doc. No. 6.) The Court dismissed Polk’s claims against the

 remaining defendants “without prejudice to [Polk’s] ability to file an amended complaint in which

 he expressly alleges any personal involvement by the individuals in question in the violation of his

 civil rights.” (Id. at PageID# 28.) Hawkins and Risper answered Polk’s complaint on April 2, 2020.

 (Doc. No. 15.) On April 23, 2020, Polk filed an amended complaint asserting Eighth Amendment

 claims against Hawkins, Risper, Parker, Pittman, Washburn, and CoreCivic. (Doc. No. 23.)

            A.     Parker’s Motion to Dismiss

            On June 30, 2020, Parker filed a motion to dismiss the complaint against him for failure to

 state a claim on which relief can be granted. (Doc. No. 38.) The Court extended the deadline for

 Polk to respond after an administrative error prevented him from receiving Parker’s motion to


                                          2
        Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 2 of 10 PageID #: 626
dismiss. (Doc. Nos. 50, 53.) Polk’s response was received by the Court on August 10, 2020 (Doc.

No. 54.)

       B.      Polk’s Motion for Leave to File a Second Amended Complaint

       The scheduling order in this case provides that “any motion to amend a pleading” must be

filed “on or before June 8, 2020.” (Doc. No. 16, PageID# 61.) Polk filed a motion for leave to file

a second amended complaint on August 18, 2020. (Doc. No. 56.) Polk seeks to amend his

complaint to name Corrections Officer Madalyn Huff as a defendant in place of Hawkins based

on new information he obtained through discovery showing that Huff, not Hawkins, was the

corrections officer on duty during the events described in the complaint. (Id.) CoreCivic, Hawkins,

and Risper responded that Polk’s claims against Huff are barred by the statute of limitations and

that any amendment would not relate back to the filing date of the original complaint because Huff

did not receive notice of this action within the time required by Rule 15(c). (Doc. No. 57.) They

also filed a declaration by Huff stating that she “was not aware of this lawsuit or the possibility

that [she] would be named as a defendant before August 10, 2020.” (Doc. No. 58, PageID# 327.)

       C.      Polk’s Discovery-Related Motions

       On July 13, 2020, Polk filed a motion to compel production of “[a] listing of all violent

incidents occurring at . . . ‘TTCC’ between August 2018 and July 2019.” (Doc. No. 44,

PageID# 221.) Polk states that he requested these documents in discovery but the defendants

objected to his request. (Doc. Nos. 44, 44-2.) On July 20, 2020, the Court received a letter from

Polk requesting a telephone conference to resolve the discovery dispute. (Doc. No. 47.) CoreCivic,

Hawkins, and Risper responded to the motion to compel on July 27, 2020, arguing that they had

adequately responded to Polk’s discovery requests and that Polk had not attempted to confer with

them before filing the motion to compel, as required by Federal Rule of Civil Procedure 37, Local

Rule 37.01, and the scheduling order in this case. (Doc. No. 49.)


                                     3
   Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 3 of 10 PageID #: 627
       On September 3, 2020, Polk again requested a telephone conference to discuss the

discovery dispute. (Doc. No. 59.) CoreCivic, Hawkins, and Risper responded that a telephone

conference would not be appropriate until after the parties had met and conferred. (Doc. No. 60.)

Polk then moved to extend the deadline to complete discovery from October 8, 2020, to April 8,

2021. (Doc. No. 61.)

       On October 28, 2020, Polk once again requested a telephone conference with the Court,

stating that he had attempted to resolve the discovery dispute with the defendants by sending a

letter to their counsel on August 28, 2020, but had not received a response. (Doc. Nos. 65, 65-1.)

CoreCivic, Hawkins, and Risper responded that, while they did not object to a telephone

conference, they believed it to be unnecessary because the deadline to file discovery-related

motions had passed and they had already responded to Polk’s discovery requests and his

correspondence about the discovery dispute. (Doc. No. 68.) They also attached their response to

Polk’s letter, dated October 22, 2020. (Doc. No. 68-1.)

       Polk filed a second motion to compel discovery on November 23, 2020, seeking production

of: (1) video footage of his housing unit from the date of the events described in the complaint;

(2) “[a] listing of all [a]ssault incidents” that occurred at TTCC between August 2018 and August

2019; (3) CoreCivic’s contract with the Tennessee Department of Corrections regarding the

operation and management of TTCC; (4) “[p]olicy/[d]ocumentation outlining [the] wrist band

policy in place at [TTCC]”; and (5) the current or last known address for former

Warden Washburn. 1 (Doc. No. 74.) CoreCivic, Hawkins, Pittman, Risper, and Washburn

responded that Polk’s second motion to compel should be denied because it was filed after the



1
       Polk sought Washburn’s last known address so that Washburn could be served as a
defendant to this action. Washburn has now appeared, rendering this request moot.



                                      4
    Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 4 of 10 PageID #: 628
   deadline for discovery-related motions and because they have already responded fully to Polk’s

   discovery requests. (Doc. No. 76.)

II.          Legal Standard

             A.      Motion to Amend the Pleadings

             Federal Rule of Civil Procedure 15(a) typically governs motions to amend the pleadings

   before trial. Fed. R. Civ. P. 15(a). However, where, as here, a motion to amend is filed after the

   deadline set forth in the Court’s scheduling order, the standards of Rule 15(a) and Rule 16(b)

      apply. See Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003). Rule 16(b) provides that the

   deadline for amendment of pleadings set forth in the Court’s scheduling order can be extended

   “only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). This rule was

      “designed to ensure that ‘at some point both the parties and the pleadings will be fixed.’” Leary,

      349 F.3d at 906 (quoting Fed. R. Civ. P. 16 advisory committee’s note to 1983 amendment). Thus,

   “[o]nce the scheduling order’s deadline passes, a plaintiff first must show good cause under

   Rule 16(b) for failure earlier to seek leave to amend before a court will consider whether

   amendment is proper under Rule 15(a).” Id. at 909. The “good cause” requirement in Rule 16 is

   only satisfied where the movant shows “that the original deadline could not reasonably have been

   met despite due diligence and that the opposing party will not suffer prejudice by virtue of the

   amendment.” Ross v. Am. Red Cross, 567 F. App’x 296, 306 (6th Cir. 2014).

             If the Court finds that good cause exists, it then considers whether amendment is

   appropriate under Rule 15. Rule 15(a)(2) provides that district courts should “freely” grant a

   motion for leave to amend a pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). This

      “mandate” flows from the principle that a plaintiff “ought to be afforded an opportunity to test

      [their] claim on the merits” where “the underlying facts or circumstances relied upon . . . may be

   a proper subject of relief . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962). Thus, absent “any


                                           5
         Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 5 of 10 PageID #: 629
apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

to the opposing party by virtue of allowance of the amendment, futility of the amendment, etc.—

the leave sought should, as the rules require, be ‘freely given.’” Leary, 349 F.3d at 905 (quoting

Foman, 371 U.S. at 182). A proposed amendment is futile when it would not survive a motion to

dismiss under Rule 12(b)(6). Miller v. Calhoun Cnty., 408 F.3d 803, 817 (6th Cir. 2005); Rose v.

Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000). “A district court’s order

denying a Rule 15(a) motion to amend is usually reviewed for an abuse of discretion.” Riverview

Health Inst. LLC v. Med. Mut. of Ohio, 601 F.3d 505, 512 (6th Cir. 2010); but see id. (reviewing

de novo district court’s denial of “motion for leave to amend on the basis of futility”). Nevertheless,

Sixth Circuit case law “manifests ‘liberality in allowing amendments to a complaint.’” Newberry

v. Silverman, 789 F.3d 636, 645 (6th Cir. 2015) (quoting Janikowski v. Bendix Corp., 823 F.2d

945, 951 (6th Cir. 1987)).

       B.      Motions to Compel Discovery

       “[T]he scope of discovery is within the sound discretion of the trial court[.]” S.S. v. E. Ky.

Univ., 532 F.3d 445, 451 (6th Cir. 2008) (first alteration in original) (quoting Chrysler Corp. v.

Fedders Corp., 643 F.2d 1229, 1240 (6th Cir. 1981)). Generally, Federal Rule of Civil

Procedure 26 allows discovery of “any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Relevant evidence

in this context is that which “‘has any tendency to make a fact more or less probable than it would

be without the evidence,’ if ‘the fact is of consequence in determining the action.’” Grae v. Corr.

Corp. of Am., 326 F.R.D. 482, 485 (M.D. Tenn. 2018) (quoting Fed. R. Evid. 401).

       The party moving to compel discovery bears the initial burden of proving the relevance of

the information sought. See Gruenbaum v. Werner Enters., Inc., 270 F.R.D. 298, 302 (S.D. Ohio


                                     6
   Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 6 of 10 PageID #: 630
       2010); see also Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment (“A party

       claiming that a request is important to resolve the issues should be able to explain the ways in

       which the underlying information bears on the issues as that party understands them.”). A motion

       to compel discovery may be filed in a number of circumstances, including when “a party fails to

       answer an interrogatory submitted under Rule 33[,]” or “produce documents . . . as requested under

       Rule 34.” Fed. R. Civ. P. 37(a)(3)(B)(iii)–(iv). “[A]n evasive or incomplete disclosure, answer, or

       response” is considered “a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4). “The

       court will only grant [a motion to compel], however, if the movant actually has a right to the

       discovery requested.” Grae, 326 F.R.D. at 485.

III.          Analysis

              A.      Polk’s Motion for Leave to File a Second Amended Complaint

              The Court finds that Polk has shown good cause to extend the deadline to file an amended

       pleading. Polk states that he was not aware that Huff was the officer on duty during the events

       alleged in the complaint until the defendants provided him with incident reports in discovery. (Doc.

       No. 56, PageID# 298; Doc. No. 56-2, PageID# 317–19.) After receiving the incident reports, Polk

   attempted to confer with the defendants and obtain their consent to amend his complaint under

   Rule 15(a)(2) (Doc. No. 56-2, PageID# 320), but did not receive a response before filing the

   present motion to amend (Doc. No. 56, PageID# 298–99.) Polk has shown “that the original

   deadline could not reasonably have been met despite due diligence[,]” and the Court finds that

   amendment will not prejudice the defendants. See Ross, 567 F. App’x at 306. Accordingly, good

   cause exists to modify the scheduling order and allow Polk’s motion to amend.

              CoreCivic, Hawkins, and Risper argue that amendment would be futile because Polk’s

   claims against Huff are barred by the statute of limitations (Doc. No. 57). But these defendants

   lack standing to raise this argument. “[S]tatutes of limitations are designed primarily for the benefit


                                            7
          Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 7 of 10 PageID #: 631
of persons against whom claims may be made” and are “regarded as a personal privilege” that

“may be waived by one entitled to rely on it . . . .” Hayden v. Ford Motor Co., 497 F.2d 1292,

1294 (6th Cir. 1974). The doctrine of standing includes a “‘general prohibition on a litigant’s

raising another person’s legal rights.’” Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12

(2004) (quoting Allen v. Wright, 486 U.S. 737, 751 (1984)); see also Coleman v. Apple Eight

Hospitality Mgmt, Inc., No. 6:16-cv-01343, 2017 WL 1836974, *3 (D. Kan. May 8, 2017) (citing

Bailey v. B. Braun Med. Inc., No. 16-cv-1544, 2017 WL 1547163, *2 (N.D. Ga. May 1, 2017))

(stating that “[c]urrent parties unaffected by a proposed amendment do not have standing to assert

claims of futility on behalf of proposed defendants” and “only possess standing to challenge an

amended pleading directed to proposed new parties on the basis of undue delay and/or prejudice”).

In accordance with Rule 15’s requirement that leave to amend be freely given “when justice so

requires[,]” the Court will grant Polk’s motion to amend his complaint. When Huff has appeared,

she will be free to raise a statute of limitations defense, but CoreCivic, Hawkins, and Risper may

not assert one on her behalf.

       B.      Parker’s Motion to Dismiss

       Parker’s motion to dismiss (Doc. No. 38) was directed at Polk’s first amended complaint

(Doc. No. 23). Generally, the filing of a subsequent amended complaint nullifies earlier complaints

and renders moot any motions to dismiss those earlier filings. ABB v. Reed City Power Line Supply

Co., No. 1:07-cv-420, 2007 WL 2713731, at *1 (W.D. Mich. Sept. 18, 2007). Thus, Parker’s

motion to dismiss is rendered moot by the filing of Polk’s second amended complaint and will be

administratively terminated.

       C.      Polk’s Discovery-Related Motions

       Polk’s discovery-related motions do not conform to the Court’s standard procedures for

discovery disputes. The scheduling order in this case (Doc. No. 16) provides that discovery


                                     8
   Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 8 of 10 PageID #: 632
      motions must comply with the requirements of Federal Rule of Civil Procedure 37 and Local

      Rule 37.01, which require that parties meet and confer in good faith before filing a discovery-

      related motion. Fed. R. Civ. P. 37(a)(1); M.D. Tenn. R. 37.01 (Discovery Motions). Local

      Rule 37.01(b) also requires that parties submit a joint discovery dispute statement in connection

      with any request for a discovery conference or a discovery motion. M.D. Tenn. R. 37.01(b) (Joint

      Statement). It appears that Polk attempted to confer with defense counsel by sending a letter dated

      August 28, 2020 (Doc. No. 74-1), but the defendants did not respond until nearly two months later

      (Doc. No. 68-1). Because the parties’ attempts to discuss the discovery dispute by mail appear to

      have been ineffective, counsel for the defendants will be ordered to schedule a telephone

      conference with Polk so that the parties can discuss any outstanding discovery issues. If the parties

      are unable to reach a resolution, they may request a telephone conference with the Court and move

   to amend the scheduling order if necessary.

IV.          Conclusion

             For the foregoing reasons, Polk’s motion for leave to file a second amended complaint

   (Doc. No. 56) is GRANTED. The Clerk of Court is DIRECTED to file the second amended

   complaint (Doc. No. 56-1) as a separate docket entry and to ADMINISTRATIVELY

   TERMINATE Parker’s motion to dismiss (Doc. No. 38).

             Polk’s motions to compel discovery (Doc. Nos. 44, 74), motions requesting a telephone

   conference (Doc. Nos. 59, 65), and motion to extend the deadline for completing discovery (Doc.

   No. 61) are DENIED. Counsel for the defendants is ORDERED to schedule a telephone

   conference with Polk so that the parties may confer about the discovery dispute no later than April

   19, 2021. If the parties are unable to resolve the dispute, they may file a motion requesting a

   telephone conference with the Court no later than May 3, 2021. The motion shall include a

   statement of the parties’ respective positions on outstanding issues and what they have been able


                                           9
         Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 9 of 10 PageID #: 633
to resolve through their conference. Counsel for defendants shall be responsible for filing the

motion, if needed.

       It is so ORDERED.



                                                   ____________________________________
                                                   ALISTAIR E. NEWBERN
                                                   United States Magistrate Judge




                                    10
  Case 3:20-cv-00069 Document 91 Filed 03/29/21 Page 10 of 10 PageID #: 634
